On Motion for Rehearing.
We have carefully considered appellants’ motion for rehearing in this cause. As suggested by appellants, the very purpose of a temporary or interlocutory injunction, as in this case, is to preserve the status quo, until the qause can be tried on its merits and the final decree entered following such trial. It is apparent, of course, that neither the issues of law nor fact have been determined in this case. The temporary order now in effect was entered by the trial court and affirmed by this court on pleadings and evidence of the parties directed to the emergency shown to exist, and for the purpose: of, safeguarding the rights of all parties until each could be fully heard and their rights determined by the trial court.
The undisputed evidence in the record before us shows definitely that riots; fights, and other acts of violence were 'taking place at the plant of appellee, thus endangering the safety and lives of strikers, nonstrikers, and peace officers; that representatives of both contending parties were involved in the disturbances, • and the trial court, very properly we think, issued the temporary emergency order in’ a manner and form calculated and intended to preserve the rights of all concerned pending a fair and impartial trial of all issues of law and fact raised by the parties. The trial court not only had the authority, but it was his duty so to act on the facts and necessities presented. A court of equity, on the record presented, could not in justice and fairness to the parties and to the public have done otherwise. The safety and lives of the strikers themselves, as well as others, are thereby "protected; the property of each is safeguarded. The right of workers to strike and to exercise their practice of picketing is not denied, though under the peculiar cir-) cumstances and dangers presented such practice is temporarily limited and restricted.
Of course, a temporary injunction should not be used or attempted for án-y purpose other than that well known to the law, to wit, to preserve the rights of thd parties and third persons or property, pending a trial on the merits. It is not presumed that the issues here involved will not be brought to trial as promptly as *1350the convenience of the parties and the court will permit. Either party has the right to insist upon a prompt trial and to there fully present all issues raised. In the meantime, it is the duty of all parties affected by the terms of the order of the court to fully respect such order.
In this temporary hearing and order, the issue is not that of fixing or determining the responsibility, for the differences between the contending parties, but solely that of protecting the rights of each, and others who may become involved or injured by reason of the undisputed violence and recklessness which required the action of the trial court. The ultimate issues and contentions of the parties to the suit in the form of high or low wages, long or short hours, working conditions, an alleged arbitrary action of the employer to refuse to hear the pleas of the employees, and all other alleged differences can only be determined on the trial of the cause on the merits, which can and should be promptly held. Pending such trial, no fundamental or substantial rights are denied, and the order of the court fairly protects all concerned, even though for a limited time, to protect life and property, some privileges or rights may be restricted. Tex.Jur. Vol. 24, paragraphs 96-106; pp. 136-146, and cases cited.
For the reasons stated, we find it our duty to overrule the motion for rehearing.